DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. On page 3 of applicant’s argument/remarks, applicant argues that the applied reference, Park, fails to teach the limitations of identifying users associated with one or more weak passwords based on one or more weak password tests and determining a risk score for each of the plurality of users based at least on the one or more weak password tests. In response, examiner maintains and clarifies the teaching of Park with respect to the limitations. In Para 26, Park discloses the determination of the quality of credentials for accounts. This determination of the quality of the credentials for the accounts is a test for weak password based on whether the password is used across multiple accounts, etc. Furthermore, park teaches a safety factor for the accounts based on the determination. Considering the explanation above, Park clearly discloses and anticipates the claimed subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,540,493. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10-13, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. US-20170331839.
a.	Referring to claims 1 and 11:
	Regarding claims 1 and 11, Park teaches a method comprising: identifying, by one or more processors, a plurality of users associated with one or more weak passwords based on one or more weak password tests for each of the plurality of users (See the response to argument and Para 26… identifying user with poor credentials based on a weak password test); determining, by the one or more processors, a risk score for each of the plurality of users based at least on the one or more weak password tests (Para 38 and 40… determining a digital safety score (risk score) based on the weak password); and providing, by the one or more processors, an electronic training to each of the plurality of users, the electronic training configured to provide training on 
a.	Referring to claims 2 and 12:
	Regarding claims 2 and 12, Park teaches the method of claim 1, further comprising running, by the one or more processors, the one or more weak password tests (Para 26…. determining the quality of credentials).  
a.	Referring to claims 3 and 13:
	Regarding claims 3 and 13, Park teaches the method of claim 2, further comprising running, by the one or more processors, the one or more weak password tests based at least on one or more rules for weak passwords against user passwords stored in a user passwords storage (Para 26…. test for poor credentials against credentials in a password manager).  
a.	Referring to claims 5 and 15:
	Regarding claims 5 and 15, Park teaches the method of claim 1, wherein determining the risk score comprises modifying the risk score for each of the plurality of users based at least on results of the weak password tests (Para 38 and 40… digital safety score (risk score) based on poor credential/weak password test).  
a.	Referring to claims 6 and 16:
	Regarding claims 6 and 16, Park teaches the method of claim 1, further comprising using, by the one or more processors, results of the one or more weak password tests to determine the plurality of users associated with one or more data breaches (Para 26 and 40….. using the poor password test to determine users associated with data breaches).  
a.	Referring to claims 7 and 17:

a.	Referring to claims 8 and 18:
	Regarding claims 8 and 18, Park teaches the method of claim 7, further comprising modifying, by the one or more processors, the risk score for each of the plurality of users based at least on the one or more types of password breach of the plurality of users associated with the one or more data breaches (Para 38, 40 and 26……. digital safety score based on the password).  
a.	Referring to claims 10 and 20:
	Regarding claims 8 and 20, Park teaches the method of claim 1, wherein the electronic training is configured to provide training on using passwords based at least on the risk score of each of the plurality of users (Para 43, 44 and 60… training on using password based on the digital safety score).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US-20170331839, and further in view of Epple et al. US-20190245894.
a.	Referring to claims 4 and 14:
	Regarding claims 4 and 14, Park teaches the method of claim 2, further comprising running, by the one or more processors, the one or more weak password tests based at least on one or more rules for weak passwords against user passwords. Park fails to teach the passwords in an active directory domain. However, having user information in an active directory domain is well known in the art and thought by Epple in Para 271 (active directory domain of users). Therefore it would have been obvious to one of ordinary skill in the art to modify the teaching of Park by running the weak password test against passwords of users in an active directory domain as taught by Epple for the purpose securing the system by determining users in the active directory domain with weak passwords.
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.